Stiles, J.
This was a contest for the possession of a lot in the town of Waterville, Douglas County, under the act of January 31, 1888 (Laws 1887-8, p. 216). There were three contestan'.s, Kellogg, Sessions and Bradley. Kellogg was successful, and Bradley appealed. A statement of facts was prepared by the appellant, and certified by the presiding judge, in the following form: “ I hereby certify that the foregoing statement of facts in said cause contains all thematerial facts in said cause or proceeding as produced on the trial of said causehefore me, so far as relate to appellant Bradley.” Such a statement is not sufficient. It should have covered all the material facts of the case. King County v. Hill, 1 Wash. 63 (23 Pac. Rep. 926).
*430Being thus deficient, the motion to str'ke the statement is granted, and, there being no'error in the record, the judgment is affirmed. Enos v. Wilcox, ante., p. 44.
Anders, O. J., and Dunbar, Scott and Hoyt, JJ., concur.